Citation Nr: 1037366	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States 
Navy from December 1942 to June 1946; he was a pilot and he was 
awarded the Air Medal.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision issued by Department of Veterans Affairs (VA) Tiger Team 
Special Processing Unit in Cleveland, Ohio.  Thereafter, the case 
was handled by the Regional Office (RO) in Oakland, California.

The Veteran appealed the initial rating assigned for the 
bilateral hearing loss disability.  He was, in effect, asking for 
a higher rating effective from the date service connection was 
granted.  Thus, the entire time period in question is on appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In his November 2007 VA Form 9, the Veteran requested a Travel 
Board hearing.  In July 2008, the appellant indicated that he 
would accept a Board teleconference hearing.  Subsequently, 
however, the appellant stated that he was withdrawing his request 
for a Board hearing in a VA Form 21-4138 submitted in July 2010; 
he asked that his case be transferred directly to the Board.  
Therefore, the Board deems the appellant's request for a hearing 
before the Board to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  On VA audiology consultation conducted in February 2006, the 
Veteran's hearing acuity was level III in the right ear and level 
I in the left ear.

2.  On VA audiological testing conducted in July 2006, the 
Veteran's hearing acuity was level II in the right ear and level 
I in the left ear.

3.  On VA audiological testing conducted in January 2009, the 
Veteran's hearing acuity was level III in the right ear and level 
I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right and 
left (bilateral) hearing loss have not been met at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 
6100 (2009); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss claim arises from his disagreement 
with the initial evaluation assigned for that disability 
following the grant of service connection.  The Court, quoting 
from the legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than substantiated 
- it has been proven, thereby rendering notice under 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Furthermore, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
A letter to the Veteran from VA, dated in June 2006 (and prior to 
the September 2006 rating action), contained the information 
required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the Veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The United States Supreme Court has held that an error in VCAA 
notice should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based the factors discussed 
above, that no prejudicial or harmful error in VCAA notice has 
been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's VA 
and private treatment records dated between 2006 and 2010 have 
been associated with the claims file.  The Veteran also was 
afforded VA audiometric examinations in July 2006, and January 
2009.  

A medical opinion is adequate when it is based upon consideration 
of a veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the 
VA audiometric examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
Veteran's prior medical records.  The examinations included 
reports of the symptoms for the claimed disability and 
demonstrated objective evaluations.  The VA examiner was able to 
assess and record the condition of the bilateral hearing loss 
disability.

The Board finds that the audiometric examination reports are 
sufficiently detailed with recorded history, impact on employment 
and daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly prepared 
or that the VA examiners failed to address the clinical 
significance of the Veteran's claimed hearing loss.  Further, the 
VA examination reports addressed the applicable criteria.  As a 
result, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 
supra.  Therefore, the Board concludes that the appellant was 
afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

Furthermore, the Veteran was informed about the kind of evidence 
that was required and the kinds of assistance VA would provide, 
and he was supplied with the text of 38 C.F.R. § 3.159.  He did 
not provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him that 
were not obtained.  He had previously been given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for hearing loss, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the appellant's private and 
VA treatment records dated between 2006 and 2010; the reports of 
the VA audiometric examinations conducted in July 2006, and 
January 2009; and various written statements submitted by the 
appellant and his representative.

The appellant was examined by a private doctor of audiology in 
June 2010; he reported experiencing decreased hearing 
sensitivity.  However, the Board notes that the report of the 
associated audiometric testing does not reflect that the speech 
recognition scores were achieved through a controlled speech 
test, such as the Maryland CNC.  See 38 C.F.R. § 4.85(a) 
(Examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.)  Therefore, those results cannot be 
considered.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from initially assigned 
ratings, consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating at 
any point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural 
hearing loss was established by a rating decision, effective as 
of May 2006.  An initial evaluation of zero percent evaluation 
was assigned.  The appellant contends that his bilateral hearing 
loss disability at issue in this case has been more severely 
disabling than reflected by the noncompensable evaluation that 
has been in effect since service connection was granted.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria set 
forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per 
second).  The Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

Review of the appellant's VA treatment records reveals that he 
was afforded an audiology consultation in February 2006.  He 
complained of having difficulties understanding speech, 
especially with the TV and "low voices."  The consultation 
included audiometric testing and the resulting pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
70
90
65
LEFT
35
45
55
70
51

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  These 
findings result in a corresponding designation of Level III 
hearing acuity in the right ear and Level I in the left ear.  See 
38 C.F.R. §§ 4.85, 4.86; Table VI and Table VIA; Table VII.  

Service connection for bilateral hearing loss was established by 
a September 2006 rating decision, effective as of May 2006.  The 
appellant had been afforded a VA audiology examination in July 
2006; the examiner reviewed the claims file.  On the VA 
audiological evaluation conducted in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
75
85
66
LEFT
35
45
55
65
50

The speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 96 percent in the left ear.  
These findings result in a corresponding designation of Level II 
hearing acuity in the right ear and Level I hearing acuity in the 
left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, 
such findings result in a noncompensable disability evaluation.  
Pursuant to these findings, the RO assigned a disability 
evaluation of zero percent which the appellant contends is 
insufficient.

The appellant underwent another VA audiological examination in 
January 2009; the examiner reviewed the claims file.  The 
appellant complained of having difficulty with wind noise and 
understanding speech with his hearing aids.  On the associated VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
70
85
68
LEFT
40
45
50
60
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  These 
findings result in a corresponding designation of Level III 
hearing acuity in the right ear and Level I in the left ear.  
Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such 
findings result in a noncompensable disability evaluation.

It should also be noted that the appellant does not experience an 
exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  
This is so because not all puretone thresholds are 55 decibels or 
more, and because the thresholds at 2000 Hz are less than 70 
decibels.  38 C.F.R. § 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of a 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the VA examiners of July 2006, and January 2009 
noted the effects on the appellant's daily life included his 
complaints of difficulty understanding with background noise, 
difficulty with wind noise and difficulty understanding speech.  
The Veteran has not been employed for many years.  Thus, the two 
VA examination reports did include information concerning how his 
hearing impairment affects his daily functioning.  Further, the 
appellant was given the opportunity to provide additional 
evidence through his lay statements and those of third parties.

The Board is aware of the appellant's contentions concerning his 
difficulty with hearing, and has considered those contentions.  
However, the objective clinical evidence of record does not 
support a compensable evaluation for his bilateral hearing loss.  
The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The schedular evaluations are intended to make proper allowance 
for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned 
where hearing is at Level IV for one ear and Level II for the 
other.  Under the pertinent regulations, a zero percent rating is 
yielded by the February 2006 VA consultation results and by the 
July 2006 and January 2009 VA audiometric examination results.  
The requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find that 
the preponderance of the evidence is against the appellant's 
claim for an initial compensable evaluation for his bilateral 
hearing loss disability.  

Notwithstanding the above discussion, increased evaluations for 
the bilateral hearing loss disability could be granted if it were 
demonstrated that that particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints, the Board has 
considered whether this case should be referred to the Director 
of the VA Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected hearing loss disability 
at issue, and that the manifestations of the disability are not 
in excess of those contemplated by the currently assigned rating.  
Furthermore, although the appellant experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the hearing loss disability would be 
in excess of that contemplated by the assigned rating.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability 
presents such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for hearing loss, but the required 
manifestations have not been shown in this case.  

The Board further finds no evidence of an exceptional disability 
picture in regard to the hearing loss disability.  The appellant 
has not required any hospitalization for the disability; nor has 
he required any extensive treatment.  The appellant has not 
offered any objective evidence of any symptoms due to the hearing 
loss disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See Floyd 
v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (when evaluating an increased rating 
claim, it is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own). 

In this case, the reported symptomatology of the hearing loss 
disability fits squarely within the relevant rating scheme.  The 
rating criteria contemplate not only the appellant's symptoms but 
the severity of the hearing loss disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hearing loss disability deficits have 
been more severe than the assigned disability rating reflects.  
He maintains that he experiences problems with his daily 
activities that are due to that disability.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  

However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 
(Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In 
this case, however, the competent medical evidence offering the 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the hearing loss disability on appeal.  
The lay statements have been considered together with the 
probative medical evidence clinically evaluating the severity of 
the bilateral hearing loss.  The clinical assessments of record 
are considered persuasive as to the appellant's degree of 
impairment due to hearing loss, since they consider the overall 
industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence does not support 
assignment of any higher rating for the bilateral hearing loss 
disability.  The findings needed for the next higher evaluation 
for the hearing loss disability are not currently demonstrated.  
Since the preponderance of the evidence is against an allowance 
of an initial compensable evaluation for the hearing loss 
disability under the schedular criteria, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, while an initial rating is at issue, the appellant has 
not raised the issue of his bilateral hearing loss interfering 
with his capacity to work, nor has unemployability due to the 
hearing loss disability been demonstrated in the evidence of 
record.  Therefore, the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his hearing loss disability.  As reflected in the 
decision above, the Board has not found variation in the 
appellant's symptomatology or clinical findings for the bilateral 
hearing loss disability that would warrant the assignment of any 
staged rating for either condition.  Based upon the record, the 
Board finds that at no time during the claim/appellate period has 
the bilateral hearing loss disability on appeal been more 
disabling than as currently rated.








			(CONTINUED ON NEXT PAGE


ORDER

An initial compensable evaluation for bilateral hearing loss 
disability is denied.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


